Order filed November 16, 2012




                                           In The

                        Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-09-01065-CV
                                     ____________

         L. MICKELE' DANIELS AND RHONDA L. DANIELS, Appellants

                                             V.

         THE COMMONWEALTH CIVIC ASSOCIATION, INC., Appellee


                         On Appeal from the 240th District Court
                                 Fort Bend County, Texas
                          Trial Court Cause No. 08-DCV-165996


                                          ORDER

       Appellants’ brief was due October 22, 2012. No brief or motion for extension of
time has been filed. The court is in receipt of appellants’ letter “asking this court to close
this case.”     If appellants desire a dismissal of their appeal, they may file a motion in
accordance with Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure. See Tex. R.
App. P. 42.1.

       Unless appellants submits their brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before December 17, 2012, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
PER CURIAM